  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------   X   19-CV-235 (JFB)(AYS)
  WAYNE HARDY,

                                                            Plaintiff,             COUNTY
                               -against-                                        DEFENDANTS’
                                                                                 ASNWER TO
                                                                                 PLAINTIFF’S
   COUNTY OF NASSAU, a municipal entity; Nassau                                  COMPLAINT
   County Police Officer CAMPIAGNO (whose first
   name is currently unknown and whose last name is
   believed to be spelled as set forth herein), in his
   individual capacity; and Nassau County Police Officer
   JOHN DOE (whose name is currently unknown), in his
   individual capacity,

                                                         Defendants.
-----------------------------------------------------------------------   X

         Defendants County of Nassau and Nassau County Police Officer Campiagno (hereinafter

 collectively referred to as “County Defendants”), by their attorney Jared A. Kasschau, Nassau

 County Attorney, by Pablo A. Fernandez, Deputy County Attorney, as and for their Answer to

 Plaintiff’s Complaint respond as follows:

        AS AND FOR A RESPONSE TO SECTION: PRELIMINARY STATEMENT

    1. Deny the allegations set forth in paragraph “1” of the Complaint, and respectfully refer

         all questions of law to this Court.

    2. Deny the allegations set forth in paragraph “2” of the Complaint to the extent it contains

         allegations of fact to which a response is required.

          AS AND FOR A RESPONSE TO SECTION: JURISDICTION AND VENUE

    3. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

         set forth in paragraph “3” of the Complaint, and respectfully refer all questions of law to

         this Court.
4. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “4” of the Complaint and respectfully refer all questions of law to

   this Court.

5. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “5” of the Complaint and respectfully refer all questions of law to

   this Court.

6. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “6” of the Complaint and respectfully refer all questions of law to

   this Court.

              AS AND FOR A RESPONSE TO SECTION: JURY DEMAND

7. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “7” of the Complaint and respectfully refer all questions of law to

   this Court.

            AS AND FOR A RESPONSE TO SECTION: THE PARTIES

8. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “8” of the Complaint and respectfully refer all questions of law to

   this Court.

9. Deny the allegations set forth in paragraph “9” of the Complaint, except to aver that

   Defendant County of Nassau is a municipal corporation existing under the laws of the

   State of New York.

10. Deny the allegations set forth in paragraph “10” of the Complaint, except aver that Nassau

   County Police Department is an administrative arm of the County of Nassau.




                                             2
11. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “11” of the Complaint and respectfully refer all questions of law to

   this Court.

12. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “12” of the Complaint and respectfully refer all questions of law to

   this Court.

13. Deny the allegations set forth in paragraph “13” of the Complaint and respectfully refer

   all questions of law to this Court.

   AS AND FOR A RESPONSE TO SECTION: COMPLIANCE WITH
   NEW YORK’S GENERAL MUNICIPAL LAW

14. Deny the allegations set forth in paragraph “14” of the Complaint.

15. Deny the allegations set forth in paragraph “15” of the Complaint.

16. Deny the allegations set forth in paragraph “16” of the Complaint.

17. Deny the allegations set forth in paragraph “17” of the Complaint and respectfully refer

   all questions of law to this Court.

      AS AND FOR A RESPONSE TO SECTION: STATEMENT OF FACTS

18. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “18” of the Complaint.

19. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “19” of the Complaint and respectfully refer all questions of law to

   this Court.

20. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “20” of the Complaint.




                                              3
21. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “21” of the Complaint.

22. Deny the allegations set forth in paragraph “22” of the Complaint and respectfully refer

   all questions of law to this Court.

23. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “23” of the Complaint.

24. Deny knowledge or information sufficient to form a belief as to the truth of the allegation

   set forth in paragraph “24” of the Complaint.

25. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “25” of the Complaint.

26. Deny the allegations set forth in paragraph “26” of the Complaint and respectfully refer

   all questions of law to this Court.

27. Deny knowledge or information sufficient to form a belief as to the truth of the allegation

   set forth in paragraph “27” of the Complaint.

28. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “28” of the Complaint and respectfully refer all questions of law to

   this Court.

29. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   set forth in paragraph “29” of the Complaint and respectfully refer all questions of law to

   this Court.

30. Deny the allegations set forth in paragraph “30” of the Complaint.

31. Deny the allegations set forth in paragraph “31” of the Complaint.




                                              4
 32. Deny knowledge or information sufficient to form a belief as to the allegations set forth

    in paragraph “32” of the Complaint.

 33. Deny the allegations set forth in paragraph “33” of the Complaint and respectfully refer

    all questions of law to this Court.

AS AND FOR A RESPONSE TO PLAINTIFF’S FIRST CAUSE OF ACTION: 42 U.S.C.
SECTION 1983 – VIOLATIONS OF FOURTH AND FOURTEENTH AMENDMENT

 34. Answering paragraph “34” of the Complaint, County Defendants repeat and reaver each

    and every response herein to paragraphs “1” through “33” of the Complaint as though

    fully set forth herein.

 35. Deny the allegations set forth in paragraph “35” of the Complaint and respectfully refer

    all questions of law to this Court.

 36. Deny the allegations set forth in paragraph “36” of the Complaint.

 37. Deny the allegations set forth in paragraph “37” of the Complaint and respectfully refer

    all questions of law to this Court.



AS AND FOR A RESPONSE TO PLAINTIFF’S SECOND CAUSE OF ACTION:
VIOLATIONS OF THE NEW YORK STATE CONSTITUTION

 38. Answering paragraph “38” of the Complaint, County Defendants repeat and reaver each

    and every response herein to paragraphs “1” through “37” of the Complaint as though

    fully set forth herein.

 39. Deny the allegations set forth in paragraph “39” of the Complaint and respectfully refer

    all questions of law to this Court.

 40. Deny the allegations set forth in paragraph “40” of the Complaint and respectfully refer

    all questions of law to this Court.



                                             5
 41. Deny the allegations set forth in paragraph “41” of the Complaint and respectfully refer

    all questions of law to this Court.

 42. Deny the allegation set forth in paragraph “42” of the Complaint and respectfully refer

    all questions of law to this Court.

AS AND FOR A RESPONSE TO PLAINTIFF’S THIRD CAUSE OF ACTION:
FALSE ARREST AND IMPRISONMENT

 43. Answering paragraph “43” of the Complaint, County Defendants repeat and reaver each

    and every response herein to paragraphs “1” through “42” of the Complaint as though

    fully set forth herein.

 44. Deny the allegations contained in paragraph “44” of the Complaint and respectfully refer

    all questions of law to this Court.

 45. Deny the allegations contained in paragraph “45” of the Complaint and respectfully refer

    all questions of law to this Court.

 46. Deny the allegations contained in paragraph “46” of the Complaint and respectfully refer

    all questions of law to this Court.

 47. Deny the allegations contained in paragraph “47” of the Complaint and respectfully refer

    all questions of law to this Court.

 48. Deny the allegation contained in paragraph “48” of the Complaint and respectfully refer

    all questions of law to this Court.

 AS AND FOR A RESPONSE TO PLAINTIFF’S FOURTH CAUSE OF ACTION:
 ASSAULT AND BATTERY

 49. Answering paragraph “49” of the Complaint, County Defendants repeat and reaver each

    and every response herein to paragraphs “1” through “48” of the Complaint as though

    fully set forth herein.



                                             6
 50. Deny the allegations contained in paragraph “50” of the Complaint and respectfully refer

    all questions of law to this Court.

 51. Deny the allegations contained in paragraph “51” of the Complaint and respectfully refer

    all questions of law to this Court.

 52. Deny the allegations contained in paragraph “52” of the Complaint and respectfully refer

    all questions of law to this Court.

 53. Deny the allegations contained in paragraph “53” of the Complaint and respectfully refer

    all questions of law to this Court.

 54. Deny the allegations contained in paragraph “54” of the Complaint and respectfully refer

    all questions of law to this Court.

 55. Deny the allegation contained in paragraph “55” of the Complaint and respectfully refer

    all questions of law to this Court.

AS AND FOR A RESPONSE TO PLAINTIFF’S FIFTH CAUSE OF ACTION:
NEGLIGENCE AND RECKLESSNESS

 56. Answering paragraph “56” of the Complaint, County Defendants repeat and reaver each

    and every response herein to paragraphs “1” through “55” of the Complaint as though

    fully set forth herein.

 57. Deny the allegations contained in paragraph “57” of the Complaint and respectfully refer

    all questions of law to this Court.

 58. Deny the allegations contained in paragraph “58” of the Complaint and respectfully refer

    all questions of law to this Court.

 59. Deny the allegations contained in paragraph “59” of the Complaint and respectfully refer

    all questions of law to this Court.




                                             7
 60. Deny the allegation contained in paragraph “60” of the Complaint and respectfully refer

    all questions of law to this Court.

AS AND FOR A RESPONSE TO PLAINTIFF’S SIXTH CAUSE OF ACTION:
GROSS NEGLIGENCE

 61. Answering paragraph “61” of the Complaint, County Defendants repeat and reaver each

    and every response herein to paragraphs “1” through “60” of the Complaint as though

    fully set forth herein.

 62. Deny the allegations contained in paragraph “62” of the Complaint and respectfully refer

    all questions of law to this Court.

 63. Deny the allegations contained in paragraph “63” of the Complaint and respectfully refer

    all questions of law to this Court.

 64. Deny the allegation set forth in paragraph “64” of the Complaint and respectfully refer

    all questions of law to this Court.

AS AND FOR A RESPONSE TO PLAINTIFF’S SEVENTH CAUSE OF ACTION:
TRESPASS TO CHATTEL

 65. Answering paragraph “65” of the Complaint, County Defendants repeat and reaver each

    and every response herein to paragraphs “1” though “65” of the Complaint as though

    fully set forth herein.

 66. Deny the allegations set forth in paragraph “66” of the Complaint, and respectfully refer

    all questions of law to this Court.

 67. Deny the allegations set forth in paragraph “67” of the Complaint and respectfully refer

    all questions of law to this Court.

 68. Deny the allegations set forth in paragraph “68” of the Complaint and respectfully refer

    all questions of law to this Court.



                                             8
  69. Deny the allegation set forth in paragraph “69” of the Complaint and respectfully refer

     all questions of law to this Court.

AS AND FOR A RESPONSE TO PLAINTIFF’S EIGHTH CAUSE OF ACTION:
NEGLIGENT HIRING, SCREENING, RETENTION, TRAINING, AND SUPERVISION

  70. Answering paragraph “70” of the Complaint, County Defendants repeat and reaver each

     and every response herein to paragraphs “1” through “69” of the Complaint as though

     fully set forth herein.

  71. Deny the allegations set forth in paragraph “71” of the Complaint and respectfully refer

     all questions of law to this Court.

  72. Deny the allegations set forth in paragraph “72” of the Complaint and respectfully refer

     all questions of law to this Court.

  73. Deny the allegations set forth in paragraph “73” of the Complaint and respectfully refer

     all questions of law to this Court.

  74. Deny the allegations set forth in paragraph “74” of the Complaint and respectfully refer

     all questions of law to this Court.

 AS AND FOR A RESPONSE TO PLAINTIFF’S REQUESTED RELIEF WITHIN THE
 COMPLAINT

  75. County Defendants deny that the Plaintiff is entitled to the relief requested in the

     unnumbered paragraph following paragraph “74” of the Complaint.


                                AFFIRMATIVE DEFENSES

  76. Plaintiff’s Complaint and each and every claim set forth therein fails to state a claim upon

     which relief can be granted.

  77. Plaintiff has not complied with Section 50-e and/or 50-i and/or 50-h of the General

     Municipal Law of the State of New York.


                                               9
78. Plaintiff has not complied with Section 52 of the County Law of the State of New York.

79. The alleged acts or omissions of the County Defendants herein, and/or any agents, servants

   or employees, under the case of Monell v New York City Department of Social Services,

   436 U.S. 658 [1978], does not impose vicarious liability against the County of Nassau

   pursuant to the respondeat superior doctrine. Consequently, County of Nassau cannot be

   found liable for any acts or conduct of the County Defendants herein, and/or agents,

   servants or employees with respect to any or all claims brought pursuant to 42 U.S.C.

   Section 1983.

80. The actions complained of herein were in full accord with the applicable law.

81. County Defendants did not violate Plaintiff’s Constitutional and statutory rights.

82. That at all times herein mentioned and mentioned in the complaint, the police officers,

   and/or agents, servants or employees of the Defendant County of Nassau, having anything

   to do with the Plaintiff were in the performance of their respective duties as police officers,

   and/or agents, servants or employees of the Defendant County of Nassau; that all of the

   acts performed by each police officer, peace officer, and/or agent, servant or employee of

   the Defendant County of Nassau in connection with the Plaintiff were performed in good

   faith, without malice, and with reasonable and proper cause.

83. Plaintiff’s claims are barred by the applicable statute(s) of limitation.

84. Plaintiff failed to exhaust administrative remedies.

85. Plaintiff’s claims are barred by the collateral estoppel doctrine.

86. Plaintiff’s claims are barred by the res judicate doctrine.

87. County of Nassau, its agencies, departments and employees at all applicable times herein

   enjoyed a full, partial or qualified immunity from civil suit.



                                              10
88. That should Plaintiff recover damages as a result of a finding of liability in whole or in part

   against County Defendants, such recovery should be reduced and diminished to the degree

   of comparative negligence of Plaintiff in contributing to such damage.

89. That if the Plaintiff sustained the damages as alleged in the Complaint, such damages were

   sustained solely through and by virtue of the negligent, reckless and/or wrongful conduct

   of the Plaintiff without any negligence, recklessness and/or wrongful conduct of the

   Defendant County of Nassau, its agents, servants or employees contributing thereto.

90. Plaintiff failed to mitigate damages in this matter.

91. The alleged acts or omissions of the County Defendants were not the proximate cause of

   any injuries or damages incurred by Plaintiff. Any injuries or damages incurred by Plaintiff

   were the result of his own actions, the actions of others and/or the superseding intervention

   of causes outside the control of the Defendants.

92. Pursuant to the New York Civil Procedure Law and Rules (“CPLR”) Section 1603, the

   Defendants assert the limitations contained in CPLR Sections 1601 and 1602 and all rights

   contained therein.

93. Plaintiff cannot recover punitive damages against the Defendant County of Nassau as a

   matter of law.




                                              11
       WHEREFORE, County Defendants respectfully request an Order dismissing the

Complaint with prejudice and such other and further relief as this Court deems just and proper.


DATED:       March 18, 2019
             Mineola, New York

                                                   JARED A. KASSCHAU
                                                   NASSAU COUNTY ATTORNEY

                                                   /S Pablo A. Fernandez
                                                   By: Pablo A. Fernandez, Esq.
                                                   Deputy County Attorney
                                                   Attorneys for County Defendants
                                                   One West Street
                                                   Mineola, New York 11501
                                                   516-571-5775


TO:          BERNSTEIN CLARKE & MOSKOVITZ, PLLC
             Joshua Moskovitz, Esq.
             Colin Reeves, Esq.
             Attorneys for Plaintiff
             11 Park Place | Suite 914
             New York, New York 10007
             212-321-0087




                                              12
